UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 22441 John Hancock Hedged Equity & Income Fund (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: December 31 Date of reporting period: June 30, 2014 ITEM 1. REPORTS TO STOCKHOLDERS. Managed distribution plan The fund has adopted a managed distribution plan (Plan). Under the Plan, the fund makes quarterly distributions of an amount equal to $0.376 per share, which will be paid quarterly until further notice. This fixed amount was based upon an annual distribution rate of 8.00% of the fund’s net asset value (NAV) of $18.80 on August 31, 2013 at the time the Plan was last amended. The fund may make additional distributions: (i) for purposes of not incurring federal income tax on the fund of investment company taxable income and net capital gain, if any, not included in such regular distributions; and (ii) for purposes of not incurring federal excise tax on ordinary income and capital gain net income, if any, not included in such regular distributions. The Plan provides that the Board of Trustees of the fund may amend the terms of the Plan or terminate the Plan at any time without prior notice to the fund’s shareholders. The Plan will be subject to periodic review by the fund’s Board of Trustees. You should not draw any conclusions about the fund’s investment performance from the amount of the fund’s distributions or from the terms of the fund’s Plan. The fund’s total return at NAV is presented in the Financial highlights. With each distribution that does not consist solely of net income, the fund will issue a notice to shareholders and an accompanying press release that will provide detailed information regarding the amount and composition of the distribution and other related information. The amounts and sources of distributions reported in the notice to shareholders are only estimates and are not provided for tax reporting purposes. The actual amounts and sources of the amounts for tax reporting purposes will depend upon the fund’s investment experience during the remainder of its fiscal year and may be subject to changes based on tax regulations. The fund will send you a Form 1099-DIV for the calendar year that will tell you how to report these distributions for federal income tax purposes. The fund may at times distribute more than its net investment income and net realized capital gains; therefore, a portion of your distribution may result in a return of capital. A return of capital may occur, for example, when some or all of the money that you invested in the fund is paid back to you. A return of capital does not necessarily reflect the fund’s investment performance and should not be confused with “yield” or “income.” Semiannual report | Hedged Equity & Income Fund Portfolio summary Top 10 Holdings (16.8% of Net Assets on 6-30-14) Roche Holding AG 2.1% Microsoft Corp. 1.7% Merck & Company, Inc. 2.0% PNC Financial Services Group, Inc. 1.6% Chevron Corp. 1.9% Johnson & Johnson 1.3% Maxim Integrated Products, Inc. 1.8% British American Tobacco PLC 1.3% JPMorgan Chase & Company 1.8% Marsh & McLennan Companies, Inc. 1.3% Sector Composition Financials 22.4% Materials 8.3% Information Technology 12.7% Consumer Staples 5.5% Health Care 11.1% Telecommunication Services 5.4% Industrials 9.8% Utilities 3.7% Energy 9.4% Short-Term Investments & Other 2.7% Consumer Discretionary 9.0% Portfolio Composition 1 Common Stocks 82.9% Convertible Bonds 0.2% Corporate Bonds 13.3% Preferred Securities 0.1% Term Loans 0.8% Short-Term Investments & Other 2.7% 1 As a percentage of net assets on 6-30-14. 2 Cash and cash equivalents are not included. 3 Sector investing is subject to greater risks than the market as a whole. Because the fund may focus on particular sectors of the economy, its performance may depend on the performance of those sectors. Semiannual report | Hedged Equity & Income Fund 7 Fund’s investments As of 6-30-14 (unaudited) Shares Value Common Stocks 82.9% (Cost $199,935,420) Consumer Discretionary 6.3% Auto Components 1.0% Delphi Automotive PLC 7,700 529,297 Exedy Corp. 7,500 223,224 Keihin Corp. 16,500 262,371 NOK Corp. 12,800 257,372 The Goodyear Tire & Rubber Company 15,300 425,034 Tokai Rika Company, Ltd. 14,300 287,271 Tokai Rubber Industries, Ltd. 15,700 178,006 Topre Corp. 4,300 58,465 Toyoda Gosei Company, Ltd. 16,700 347,144 Toyota Boshoku Corp. 24,100 255,071 Automobiles 0.4% Honda Motor Company, Ltd. 8,400 293,116 Peugeot SA (I) 33,571 496,704 Renault SA 3,920 354,347 Distributors 0.0% Doshisha Company, Ltd. 6,400 112,826 Diversified Consumer Services 0.1% Allstar Co-Invest LLC (I)(R) 236,300 257,567 Hotels, Restaurants & Leisure 0.5% Mandarin Oriental International, Ltd. 98,000 186,832 McDonald’s Corp. 11,410 1,149,443 Household Durables 0.8% Alpine Electronics, Inc. 13,500 190,392 Funai Electric Company, Ltd. 19,400 195,689 Newell Rubbermaid, Inc. 27,200 842,928 PulteGroup, Inc. 49,800 1,003,968 Internet & Catalog Retail 0.1% Home Retail Group PLC 37,935 114,623 Media 1.3% Clear Media, Ltd. 105,000 100,534 Gendai Agency, Inc. 6,700 45,314 Metropole Television SA 9,954 202,209 ProSiebenSat.1 Media AG 19,251 856,843 8 Hedged Equity & Income Fund | Semiannual report See notes to financial statements Shares Value Media (continued) Proto Corp. 7,300 $107,724 The Interpublic Group of Companies, Inc. 16,000 312,160 Tri-Stage, Inc. 4,700 56,989 WPP PLC 87,322 1,902,910 Multiline Retail 0.2% Mothercare PLC (I) 24,116 98,615 New World Department Store China, Ltd. 232,000 93,376 Nordstrom, Inc. 4,500 305,685 Specialty Retail 1.5% Adastria Holdings Company, Ltd. 10,400 244,123 GNC Holdings, Inc., Class A 6,700 228,470 Honeys Company, Ltd. 13,230 126,735 Nishimatsuya Chain Company, Ltd. 21,000 185,567 Pal Company, Ltd. 6,900 163,950 Ross Stores, Inc. 6,800 449,684 Shimamura Company, Ltd. 2,400 236,241 The Home Depot, Inc. 27,339 2,213,365 Xebio Company, Ltd. 11,200 219,692 Textiles, Apparel & Luxury Goods 0.4% Daphne International Holdings, Ltd. 458,000 179,638 Hanesbrands, Inc. 4,000 393,760 Ralph Lauren Corp. 2,300 369,587 Consumer Staples 5.2% Beverages 0.5% Diageo PLC, ADR 9,296 1,183,102 Food & Staples Retailing 0.1% Cawachi, Ltd. 8,500 162,405 Delhaize Group SA 2,662 180,130 Food Products 2.3% Ebro Foods SA 23,835 529,564 GrainCorp., Ltd. 20,116 159,257 Ingredion, Inc. 9,876 741,095 Kraft Foods Group, Inc. 46,388 2,780,961 Unilever NV 18,488 809,276 Unilever NV — NY Shares 29,230 1,279,105 Household Products 0.6% The Procter & Gamble Company 19,600 1,540,364 Personal Products 0.1% Oriflame Cosmetics SA 7,474 174,004 Tobacco 1.6% British American Tobacco PLC 59,921 3,565,425 Philip Morris International, Inc. 10,255 864,599 See notes to financial statements Semiannual report | Hedged Equity & Income Fund 9 Shares Value Energy 8.2% Energy Equipment & Services 0.8% Baker Hughes, Inc. 10,900 811,505 National Oilwell Varco, Inc. 8,400 691,740 Trican Well Service, Ltd. 45,300 731,474 Oil, Gas & Consumable Fuels 7.4% BP PLC 126,513 1,114,063 Canadian Natural Resources, Ltd. 15,700 720,787 Chevron Corp. 39,710 5,184,141 Denbury Resources, Inc. 18,400 339,664 Encana Corp. 11,800 279,560 Energy Resources of Australia, Ltd. (I) 38,179 44,049 Eni SpA 26,536 725,751 Exxon Mobil Corp. 21,651 2,179,823 Gazprom OAO, ADR 43,079 375,433 HRT Participacoes em Petroleo SA (I) 37,300 20,089 Inpex Corp. 27,500 418,335 Japan Petroleum Exploration Company 5,400 225,275 Marathon Oil Corp. 21,310 850,695 Occidental Petroleum Corp. 10,647 1,092,702 Oil India, Ltd. 10,650 103,641 Painted Pony Petroleum, Ltd. (I) 14,600 186,767 PetroChina Company, Ltd., H Shares 1,052,000 1,322,039 Petroleo Brasileiro SA, ADR 20,385 298,233 Suncor Energy, Inc. 48,473 2,066,404 Talisman Energy, Inc. 21,900 231,509 Total SA 29,893 2,162,748 Valero Energy Corp. 3,300 165,330 Financials 20.3% Banks 9.2% Allahabad Bank 51,618 124,421 Banca Popolare dell’Emilia Romagna SC (I) 13,255 119,594 Banco Bilbao Vizcaya Argentaria SA 105,347 1,342,691 Banco Espirito Santo SA (I) 91,233 75,062 Banco Popular Espanol SA 17,304 115,597 BankUnited, Inc. 10,006 335,001 Barclays PLC 201,630 734,493 BNP Paribas SA 7,112 483,323 Canara Bank 19,417 149,133 Corporation Bank 14,209 93,345 Dah Sing Financial Holdings, Ltd. 33,200 175,419 HSBC Holdings PLC 305,968 3,104,067 JPMorgan Chase & Company 83,126 4,789,720 KB Financial Group, Inc. 6,785 235,791 M&T Bank Corp. 3,420 424,251 Mitsubishi UFJ Financial Group, Inc. 331,000 2,031,914 PNC Financial Services Group, Inc. 47,970 4,271,729 Shinhan Financial Group Company, Ltd. 3,783 174,534 10 Hedged Equity & Income Fund | Semiannual report See notes to financial statements Shares Value Banks (continued) Societe Generale SA 7,496 $393,110 Standard Chartered PLC 26,371 539,025 Sumitomo Mitsui Financial Group, Inc. 10,300 432,156 Svenska Handelsbanken AB, Class A 16,992 830,901 The Eighteenth Bank, Ltd. 46,000 119,420 The Higashi-Nippon Bank, Ltd. 31,000 78,999 The Oita Bank, Ltd. 24,000 86,747 The Tochigi Bank, Ltd. 26,000 111,407 The Yamanashi Chuo Bank, Ltd. 20,000 94,786 UniCredit SpA 44,876 375,225 Wells Fargo & Company 52,701 2,769,965 Zions Bancorporation 15,100 444,997 Capital Markets 2.3% Ameriprise Financial, Inc. 2,900 348,000 Ares Capital Corp. 26,800 478,648 BlackRock, Inc. 7,890 2,521,644 Henderson Group PLC 314,521 1,294,556 Julius Baer Group, Ltd. (I) 5,047 207,933 LPL Financial Holdings, Inc. 10,400 517,296 Northern Trust Corp. 4,500 288,945 UBS AG (I) 17,400 319,020 Uranium Participation Corp. (I) 35,700 162,265 Consumer Finance 0.0% Manappuram Finance, Ltd. 310,299 121,252 Diversified Financial Services 0.7% Bolsas y Mercados Espanoles SA 20,666 986,473 ING Groep NV (I) 34,560 484,963 Intercontinental Exchange Group, Inc. 2,400 453,360 Insurance 6.1% ACE, Ltd. 22,585 2,342,065 Ageas 9,509 379,230 Argo Group International Holdings, Ltd. 6,800 347,548 Catlin Group, Ltd. 16,031 146,702 Delta Lloyd NV 72,588 1,842,974 Marsh & McLennan Companies, Inc. 65,951 3,417,581 MetLife, Inc. 45,153 2,508,701 Muenchener Rueckversicherungs AG 3,689 816,923 Principal Financial Group, Inc. 3,800 191,824 Reinsurance Group of America, Inc. 4,200 331,380 Storebrand ASA (I) 45,671 256,942 Swiss Re AG (I) 2,420 215,179 T&D Holdings, Inc. 36,700 499,177 The Dai-ichi Life Insurance Company, Ltd. 20,000 298,053 Tokio Marine Holdings, Inc. 14,700 483,832 Tongyang Life Insurance 11,680 112,318 Unum Group 14,700 510,972 Zurich Insurance Group AG (I) 5,761 1,735,133 See notes to financial statements Semiannual report | Hedged Equity & Income Fund 11 Shares Value Real Estate Investment Trusts 1.3% Blackstone Mortgage Trust, Inc., Class A 28,000 $812,000 British Land Company PLC 8,524 102,421 Equity Lifestyle Properties, Inc. 5,000 220,800 ICADE 8,342 894,202 Plum Creek Timber Company, Inc. 4,900 220,990 Two Harbors Investment Corp. 32,400 339,552 Weyerhaeuser Company 24,800 820,632 Real Estate Management & Development 0.7% Castellum AB 57,769 1,023,961 Deutsche Annington Immobilien SE 5,545 163,036 Deutsche Wohnen AG 34,159 735,806 Health Care 9.7% Biotechnology 0.1% Sinovac Biotech, Ltd. (I) 26,145 147,458 Health Care Equipment & Supplies 0.3% Covidien PLC 4,900 441,882 Zimmer Holdings, Inc. 3,300 342,738 Health Care Providers & Services 0.5% Aetna, Inc. 11,200 908,096 AmerisourceBergen Corp. 6,000 435,960 Health Care Technology 0.0% AGFA–Gevaert NV (I) 41,534 121,764 Life Sciences Tools & Services 0.0% CMIC Holdings Company, Ltd. 7,600 124,370 Pharmaceuticals 8.8% Almirall SA (I) 52,577 852,729 AstraZeneca PLC 29,423 2,189,001 Bristol-Myers Squibb Company 37,897 1,838,383 Daiichi Sankyo Company, Ltd. 69,100 1,291,599 Eisai Company, Ltd. 29,300 1,229,584 H. Lundbeck A/S 8,935 219,858 Johnson & Johnson 34,289 3,587,315 Merck & Company, Inc. 94,428 5,462,660 Ono Pharmaceutical Company, Ltd. 6,000 527,155 Roche Holding AG 19,382 5,774,999 Shionogi & Company, Ltd. 21,300 444,885 Takeda Pharmaceutical Company, Ltd. 7,400 343,454 Industrials 8.4% Aerospace & Defense 1.1% Curtiss-Wright Corp. 4,200 275,352 Thales SA 6,789 410,493 United Technologies Corp. 19,102 2,205,326 Air Freight & Logistics 0.8% Deutsche Post AG 22,980 829,461 PostNL NV (I) 78,434 370,438 United Parcel Service, Inc., Class B 9,756 1,001,551 12 Hedged Equity & Income Fund | Semiannual report See notes to financial statements Shares Value Airlines 0.3% Aer Lingus Group PLC 47,500 $94,010 Delta Air Lines, Inc. 9,000 348,480 Qantas Airways, Ltd. (I) 292,197 347,586 Building Products 0.4% Cie de Saint-Gobain 8,193 462,267 Fortune Brands Home & Security, Inc. 8,800 351,384 Owens Corning 8,400 324,912 Commercial Services & Supplies 0.0% Aeon Delight Company, Ltd. 5,500 132,923 Construction & Engineering 0.1% Raubex Group, Ltd. 69,639 148,393 Electrical Equipment 2.1% Eaton Corp. PLC 28,359 2,188,748 Futaba Corp. 5,500 94,243 Saft Groupe SA 4,631 177,575 Schneider Electric SE 30,425 2,868,877 Ushio, Inc. 20,400 262,886 Zumtobel AG 5,529 128,971 Industrial Conglomerates 1.4% 3M Company 8,386 1,201,211 General Electric Company 33,500 880,380 Koninklijke Philips NV 13,132 416,787 Rheinmetall AG 4,745 335,534 Siemens AG 6,727 888,194 Machinery 0.7% Dover Corp. 4,400 400,180 Fuji Machine Manufacturing Company, Ltd. 20,400 178,273 Hisaka Works, Ltd. 11,000 101,983 Koenig & Bauer AG (I) 2,743 45,588 Pentair PLC 6,900 497,628 Star Micronics Company, Ltd. 8,700 124,110 The Japan Steel Works, Ltd. 24,000 105,352 Toshiba Machine Company, Ltd. 41,000 190,798 Vallourec SA 6,903 309,435 Professional Services 0.3% Adecco SA (I) 4,814 396,163 en-japan, Inc. 7,500 160,120 Hays PLC 100,521 251,254 USG People NV 8,121 123,539 Trading Companies & Distributors 0.6% Grafton Group PLC 9,449 93,736 Mitsubishi Corp. 18,200 378,822 NOW, Inc. (I) 2,100 76,041 Rexel SA 30,474 712,712 SIG PLC 56,935 183,731 Yamazen Corp. 9,100 68,970 See notes to financial statements Semiannual report | Hedged Equity & Income Fund 13 Shares Value Transportation Infrastructure 0.6% Hamburger Hafen und Logistik AG 6,567 $174,292 Jiangsu Expressway Company, Ltd., H Shares 1,266,000 1,506,372 Information Technology 11.2% Communications Equipment 0.6% Cisco Systems, Inc. 61,258 1,522,261 Electronic Equipment, Instruments & Components 0.7% Avnet, Inc. 20,100 890,631 Dai-ichi Seiko Company, Ltd. 10,000 171,522 Hosiden Corp. 32,000 199,703 Kingboard Laminates Holdings, Ltd. 381,500 144,292 Mitsumi Electric Company, Ltd. 16,700 120,947 Nichicon Corp. 23,600 192,591 Orbotech, Ltd. (I) 12,365 187,701 Internet Software & Services 0.1% Dena Company, Ltd. 14,600 197,551 Dropbox, Inc. (I)(R) 8,162 137,856 IT Services 0.9% Alten SA 4,181 198,654 Booz Allen Hamilton Holding Corp. 7,100 150,804 Cap Gemini SA 6,884 491,268 Devoteam SA 2,300 54,112 Fujitsu, Ltd. 78,000 584,442 GFI Informatique SA 4,975 47,043 Groupe Steria SCA 12,151 318,455 Itochu Techno-Solutions Corp. 6,000 260,815 NET One Systems Company, Ltd. 24,200 168,014 Sopra Group SA 1,049 114,927 Zuken, Inc. 6,900 68,994 Semiconductors & Semiconductor Equipment 5.4% Analog Devices, Inc. 22,400 1,211,168 Avago Technologies, Ltd. 5,600 403,592 Dainippon Screen Manufacturing Company, Ltd. 61,000 285,402 Intel Corp. 106,413 3,288,162 Kontron AG (I) 16,754 114,199 Lam Research Corp. 10,400 702,832 Marvell Technology Group, Ltd. 23,100 331,023 Maxim Integrated Products, Inc. 144,873 4,898,156 Micronas Semiconductor Holding AG (I) 19,174 168,537 Mimasu Semiconductor Industry Company, Ltd. 15,600 144,560 Miraial Company, Ltd. 9,500 172,536 Rohm Company, Ltd. 6,000 344,129 Shinkawa, Ltd. 17,400 84,179 Shinko Electric Industries Company, Ltd. 38,500 350,681 Skyworks Solutions, Inc. 17,400 817,104 Taiwan Semiconductor Manufacturing Company, Ltd., ADR 50,900 1,088,751 Tokyo Seimitsu Company, Ltd. 13,700 246,572 14 Hedged Equity & Income Fund | Semiannual report See notes to financial statements Shares Value Software 2.5% Activision Blizzard, Inc. 34,500 $769,350 Alpha Systems, Inc. 2,000 30,746 DTS Corp. 5,900 109,629 Microsoft Corp. 111,686 4,657,306 Nintendo Company, Ltd. 2,100 252,183 NSD Company, Ltd. 6,700 88,191 Symantec Corp. 40,777 933,793 Technology Hardware, Storage & Peripherals 1.0% Apple, Inc. 2,100 195,153 Canon, Inc. 14,500 473,889 Compal Electronics, Inc. 305,000 249,653 Japan Digital Laboratory Company, Ltd. 8,200 144,968 Melco Holdings, Inc. 11,800 239,502 SanDisk Corp. 10,000 1,044,300 Western Digital Corp. 3,500 323,050 Materials 7.1% Chemicals 3.4% Akzo Nobel NV 12,200 914,747 Cabot Corp. 7,000 405,930 E.I. du Pont de Nemours & Company 22,500 1,472,400 Fujimi, Inc. 12,000 168,442 Hitachi Chemical Company, Ltd. 19,100 316,225 Israel Chemicals, Ltd. 57,100 489,236 JSR Corp. 16,200 278,122 Methanex Corp. 10,200 630,156 Methanex Corp. 16,600 1,026,289 Mitsui Chemicals, Inc. 105,000 287,292 Nitto Denko Corp. 6,400 299,785 PTT Global Chemical PCL 502,800 1,045,725 Shin-Etsu Polymer Company, Ltd. 27,200 133,766 Sumitomo Bakelite Company, Ltd. 64,000 254,084 The Dow Chemical Company 28,657 1,474,689 Construction Materials 0.7% Buzzi Unicem SpA 14,616 245,772 CRH PLC 12,311 315,601 Holcim, Ltd. (I) 2,103 184,722 Lafarge SA 14,223 1,236,820 Containers & Packaging 0.1% AMVIG Holdings, Ltd. 300,000 105,412 Ball Corp. 4,100 256,988 Metals & Mining 1.5% Aichi Steel Corp. 6,000 23,946 Anglo American PLC 18,757 459,703 Barrick Gold Corp. 14,300 261,864 BHP Billiton PLC 26,804 871,371 Centerra Gold, Inc. 35,800 225,794 Chubu Steel Plate Company, Ltd. 10,900 48,351 See notes to financial statements Semiannual report | Hedged Equity & Income Fund 15 Shares Value Metals & Mining (continued) Eldorado Gold Corp. 34,701 $265,116 Impala Platinum Holdings, Ltd. 30,489 307,306 Kinross Gold Corp. (I) 73,587 304,650 Lonmin PLC (I) 71,391 289,809 Maruichi Steel Tube, Ltd. 3,600 96,688 Neturen Company, Ltd. 6,500 49,640 Northern Dynasty Minerals, Ltd. (I) 16,500 13,762 Resolute Mining, Ltd. (I) 219,656 129,572 Salzgitter AG 7,060 297,786 Tokyo Steel Manufacturing Company, Ltd. 9,100 47,642 Yamato Kogyo Company, Ltd. 7,700 226,039 Yodogawa Steel Works, Ltd. 12,000 53,278 Paper & Forest Products 1.4% International Paper Company 66,500 3,356,255 Norbord, Inc. 18,900 463,710 Telecommunication Services 3.4% Diversified Telecommunication Services 3.0% KT Corp. 10,132 305,813 Magyar Telekom Telecommunications PLC (I) 113,104 171,505 Nippon Telegraph & Telephone Corp. 43,900 2,736,192 Orange SA 22,990 363,755 Telefonica SA 28,810 494,606 Telenor ASA 69,268 1,577,125 Verizon Communications, Inc. 54,511 2,667,032 Wireless Telecommunication Services 0.4% NTT DOCOMO, Inc. 17,900 305,567 Vodafone Group PLC 218,596 730,609 Utilities 3.1% Electric Utilities 1.1% Edison International 15,300 889,083 NRG Yield, Inc., Class A 10,800 562,140 The Southern Company 10,700 485,566 Xcel Energy, Inc. 34,000 1,095,820 Gas Utilities 0.8% Snam SpA 22,807 137,365 UGI Corp. 43,072 2,175,136 Independent Power and Renewable Electricity Producers 0.3% NTPC, Ltd. 58,354 151,262 Pattern Energy Group, Inc. 18,700 619,157 Multi-Utilities 0.9% E.ON SE 12,828 264,456 GDF Suez 19,680 542,215 National Grid PLC 58,075 836,094 PG&E Corp. 7,700 369,754 RWE AG 7,770 333,241 16 Hedged Equity & Income Fund | Semiannual report See notes to financial statements Shares Value Preferred Securities 0.1% (Cost $168,846) Consumer Discretionary 0.1% Auto Components 0.1% Mobileye (I)(R) 4,838 206,147 Maturity Rate (%) date Par value^ Value Corporate Bonds 13.3% (Cost $35,227,482) Consumer Discretionary 2.4% Automobiles 0.1% Chrysler Group LLC 8.250 06-15-21 230,000 259,900 General Motors Company (S) 4.875 10-02-23 115,000 121,038 Diversified Consumer Services 0.2% Service Corp. International 7.625 10-01-18 125,000 146,563 The ServiceMaster Company 7.000 08-15-20 310,000 329,763 Hotels, Restaurants & Leisure 0.3% CEC Entertainment, Inc. (S) 8.000 02-15-22 200,000 207,000 NH Hoteles SA (S) 6.875 11-15-19 EUR 235,000 352,709 PC Nextco Holdings LLC, PIK (S) 8.750 08-15-19 150,000 153,188 Household Durables 0.2% K Hovnanian Enterprises, Inc. (S) 7.000 01-15-19 25,000 25,500 K Hovnanian Enterprises, Inc. (S) 9.125 11-15-20 125,000 139,375 KB Home 7.000 12-15-21 375,000 408,750 Lennar Corp. 4.750 11-15-22 125,000 124,375 Leisure Products 0.1% Carlson Wagonlit BV 7.500 06-15-19 EUR 200,000 298,234 Media 1.4% AMC Entertainment, Inc. 9.750 12-01-20 185,000 210,900 CCO Holdings LLC 5.125 02-15-23 5,000 5,025 CCO Holdings LLC 5.250 09-30-22 5,000 5,081 CCO Holdings LLC 5.750 09-01-23 35,000 36,269 CCO Holdings LLC 7.375 06-01-20 255,000 277,950 DISH DBS Corp. 6.750 06-01-21 170,000 193,800 DISH DBS Corp. 7.875 09-01-19 440,000 522,500 Gannett Company, Inc. (S) 5.125 10-15-19 380,000 393,300 Getty Images, Inc. (S) 7.000 10-15-20 230,000 210,738 Gray Television, Inc. 7.500 10-01-20 280,000 301,700 Harron Communications LP (S) 9.125 04-01-20 90,000 100,350 Nara Cable Funding, Ltd. 8.875 12-01-18 EUR 280,000 409,292 Sirius XM Radio, Inc. (S) 4.250 05-15-20 100,000 98,625 TVN Finance Corp. III AB 7.375 12-15-20 EUR 130,000 201,150 Unitymedia Hessen GmbH & Company KG 5.500 09-15-22 EUR 360,000 532,384 Unitymedia Hessen GmbH & Company KG 5.750 01-15-23 EUR 125,000 186,567 See notes to financial statements Semiannual report | Hedged Equity & Income Fund 17 Maturity Rate (%) date Par value^ Value Specialty Retail 0.1% GRD Holdings III Corp. (S) 10.750 06-01-19 185,000 $207,200 Michaels Stores, Inc. (S) 5.875 12-15-20 110,000 112,475 Consumer Staples 0.3% Food & Staples Retailing 0.1% Aramark Services, Inc. 5.750 03-15-20 280,000 296,100 Household Products 0.1% The Sun Products Corp. (S) 7.750 03-15-21 145,000 126,150 Personal Products 0.1% Hypermarcas SA 6.500 04-20-21 310,000 337,125 Energy 1.0% Energy Equipment & Services 0.1% Seadrill, Ltd. (S) 6.125 09-15-17 200,000 210,500 Oil, Gas & Consumable Fuels 0.9% Antero Resources Finance Corp. 6.000 12-01-20 300,000 321,750 Bonanza Creek Energy, Inc. 6.750 04-15-21 100,000 107,000 Borets Finance, Ltd. 7.625 09-26-18 200,000 201,000 Cimarex Energy Company 4.375 06-01-24 25,000 25,500 Concho Resources, Inc. 5.500 10-01-22 70,000 75,338 Diamondback Energy, Inc. (S) 7.625 10-01-21 120,000 132,000 El Paso LLC 7.250 06-01-18 305,000 347,319 EP Energy LLC 9.375 05-01-20 180,000 206,100 Petroleos de Venezuela SA 8.500 11-02-17 5,000 4,632 Petroleos de Venezuela SA 9.000 11-17-21 90,000 76,491 Range Resources Corp. 5.000 08-15-22 35,000 37,100 Rosetta Resources, Inc. 5.625 05-01-21 320,000 329,200 Rosetta Resources, Inc. 5.875 06-01-22 70,000 73,150 Seventy Seven Energy, Inc. (S) 6.500 07-15-22 35,000 35,875 Tullow Oil PLC (S) 6.250 04-15-22 350,000 363,125 YPF SA 8.750 04-04-24 100,000 104,490 YPF SA (S) 8.750 04-04-24 100,000 104,490 Financials 2.0% Banks 1.2% Banco Bilbao Vizcaya Argentaria SA (7.000% to 2-19-19, then 5 year Euro Swap Rate + 6.155%) (Q) 7.000 02-19-19 EUR 400,000 579,214 Banco Espirito Santo SA 5.875 11-09-15 EUR 100,000 138,474 Banco Santander SA (6.250% to 3-12-19, then 5 year Euro Swap Rate + 5.410%) (Q) 6.250 03-12-19 EUR 100,000 141,028 Bank of Ireland 10.000 07-30-16 EUR 140,000 212,789 Barclays PLC (6.500% to 9-15-19, then 5 year Euro Swap Rate + 5.875%) (Q) 6.500 09-15-19 EUR 200,000 275,914 Barclays PLC (8.250% to 12-15-18, then 5 year U.S. Swap Rate + 6.705%) (Q) 8.250 12-15-18 200,000 212,000 BPCE SA (6.117% to 10-30-17, then 3 month EURIBOR + 2.370%) (Q) 6.117 10-30-17 EUR 50,000 75,996 Intesa Sanpaolo SpA (8.375% to 10-14-19, then 3 month EURIBOR + 6.871%) (Q) 8.375 10-14-19 EUR 100,000 163,914 18 Hedged Equity & Income Fund | Semiannual report See notes to financial statements Maturity Rate (%) date Par value^ Value Banks (continued) Lloyds Banking Group PLC (6.375% to 6-27-20, then 5 year Euro Swap Rate + 5.290%) (Q) 6.375 06-27-20 EUR 200,000 $291,250 Royal Bank of Scotland Group PLC (7.640% to 9-30-17, then 3 month LIBOR + 2.320%) (Q) 7.640 09-30-17 300,000 319,500 Royal Bank of Scotland PLC 4.350 01-23-17 EUR 100,000 144,290 Societe Generale SA (6.750% to 4-7-21, then 5 year U.S. Swap Rate + 5.538%) (Q) 6.750 04-07-21 EUR 150,000 215,665 Societe Generale SA (8.250% to 11-29-18, then 5 year U.S. Swap Rate + 6.394%) (Q) 8.250 11-29-18 470,000 511,313 Capital Markets 0.1% Credit Suisse Group AG (7.500% to 12-11-23, then 5 year U.S. Swap Rate + 4.598%) (Q)(S) 7.500 12-11-23 200,000 221,380 Diversified Financial Services 0.5% Kerneos Tech Group SAS (S) 5.750 03-01-21 EUR 145,000 206,490 Nationstar Mortgage LLC 6.500 08-01-18 400,000 411,000 Nuveen Investments, Inc. (S) 9.125 10-15-17 140,000 151,725 Provident Funding Associates LP (S) 6.750 06-15-21 410,000 415,125 TMX Finance LLC (S) 8.500 09-15-18 290,000 307,400 Insurance 0.2% Hartford Financial Services Group, Inc. (8.125% to 6-15-18, then 3 month LIBOR + 4.6025%) 8.125 06-15-38 240,000 283,800 Nationwide Building Society (6.875% to 6-20-19, then 5 year British Pound Swap Rate + 4.880%) (Q) 6.875 06-20-19 GBP 120,000 210,502 Health Care 1.4% Health Care Equipment & Supplies 0.3% Alere, Inc. 6.500 06-15-20 190,000 199,500 Biomet, Inc. 6.500 08-01-20 120,000 129,300 Ontex IV SA 9.000 04-15-19 EUR 320,000 473,230 Health Care Providers & Services 0.9% Community Health Systems, Inc. (S) 6.875 02-01-22 470,000 498,200 Community Health Systems, Inc. 7.125 07-15-20 275,000 298,719 Envision Healthcare Corp. (S) 5.125 07-01-22 85,000 85,744 HCA Holdings, Inc. 6.250 02-15-21 370,000 397,288 HCA, Inc. 6.500 02-15-20 360,000 405,000 MPH Acquisition Holdings LLC (S) 6.625 04-01-22 140,000 146,650 Tenet Healthcare Corp. (S) 5.000 03-01-19 195,000 197,681 Tenet Healthcare Corp. 8.125 04-01-22 275,000 318,313 WellCare Health Plans, Inc. 5.750 11-15-20 95,000 101,175 Health Care Technology 0.1% Cegedim SA 6.750 04-01-20 EUR 100,000 149,155 Pharmaceuticals 0.1% Pinnacle Merger Sub, Inc. (S) 9.500 10-01-23 120,000 133,350 Salix Pharmaceuticals, Ltd. (S) 6.000 01-15-21 260,000 278,850 See notes to financial statements Semiannual report | Hedged Equity & Income Fund 19 Maturity Rate (%) date Par value^ Value Industrials 1.2% Building Products 0.2% Associated Materials LLC 9.125 11-01-17 175,000 181,563 Ply Gem Industries, Inc. (S) 6.500 02-01-22 330,000 318,450 Commercial Services & Supplies 0.1% Casella Waste Systems, Inc. 7.750 02-15-19 110,000 114,950 Quad/Graphics, Inc. (S) 7.000 05-01-22 190,000 190,000 Construction & Engineering 0.2% Abengoa Finance SAU (S) 7.750 02-01-20 400,000 445,500 Aguila 3 SA (S) 7.875 01-31-18 185,000 195,175 Electrical Equipment 0.2% CeramTec Group GmbH 8.250 08-15-21 EUR 275,000 415,155 Industrial Conglomerates 0.1% Tenedora Nemak SA de CV 5.500 02-28-23 200,000 $203,500 Machinery 0.1% Case New Holland Industrial, Inc. 7.875 12-01-17 240,000 279,600 Trading Companies & Distributors 0.3% International Lease Finance Corp. 6.250 05-15-19 620,000 694,400 Matalan Finance PLC (S) 6.875 06-01-19 GBP 100,000 170,498 Information Technology 1.5% Communications Equipment 0.2% Alcatel-Lucent USA, Inc. 6.450 03-15-29 200,000 198,000 Alcatel-Lucent USA, Inc. (S) 6.750 11-15-20 200,000 213,000 Altice Finco SA (S) 9.000 06-15-23 EUR 100,000 158,702 Electronic Equipment, Instruments & Components 0.1% CDW LLC 8.500 04-01-19 95,000 102,838 Semiconductors & Semiconductor Equipment 0.3% Entegris, Inc. (S) 6.000 04-01-22 210,000 216,300 Freescale Semiconductor, Inc. (S) 6.000 01-15-22 465,000 495,225 Freescale Semiconductor, Inc. 8.050 02-01-20 46,000 49,680 Software 0.9% Activision Blizzard, Inc. (S) 5.625 09-15-21 470,000 506,425 Audatex North America, Inc. (S) 6.000 06-15-21 116,000 123,830 Emdeon, Inc. 11.000 12-31-19 75,000 86,250 First Data Corp. (S) 7.375 06-15-19 185,000 198,644 First Data Corp. (S) 8.250 01-15-21 365,000 399,675 First Data Holdings, Inc., PIK (S) 14.500 09-24-19 284,793 316,476 Infor Software Parent LLC, PIK (S) 7.125 05-01-21 290,000 296,525 Infor US, Inc. 10.000 04-01-19 EUR 200,000 309,462 SunGard Data Systems, Inc. 6.625 11-01-19 260,000 273,650 Materials 1.1% Chemicals 0.3% Hexion US Finance Corp. 6.625 04-15-20 50,000 53,000 Ineos Finance PLC (S) 7.500 05-01-20 75,000 81,656 INEOS Group Holdings SA 6.500 08-15-18 EUR 410,000 585,273 20 Hedged Equity & Income Fund | Semiannual report See notes to financial statements Maturity Rate (%) date Par value^ Value Construction Materials 0.3% Cemex SAB de CV 5.875 03-25-19 550,000 $574,750 HeidelbergCement Finance SA 8.500 10-31-19 EUR 115,000 204,468 Containers & Packaging 0.2% Ardagh Packaging Finance PLC 9.250 10-15-20 EUR 200,000 298,507 BOE Intermediate Holding Corp., PIK (S) 9.000 11-01-17 214,993 225,474 Metals & Mining 0.2% AK Steel Corp. 7.625 05-15-20 230,000 236,900 AK Steel Corp. 8.375 04-01-22 95,000 100,700 AuRico Gold, Inc. (S) 7.750 04-01-20 75,000 74,250 United States Steel Corp. 7.375 04-01-20 205,000 226,013 Paper & Forest Products 0.1% Smurfit Kappa Acquisitions 4.125 01-30-20 EUR 300,000 434,493 Telecommunication Services 2.0% Diversified Telecommunication Services 1.1% Altice Financing SA (S) 6.500 01-15-22 EUR 100,000 146,241 Intelsat Jackson Holdings SA 6.625 12-15-22 80,000 83,500 Intelsat Jackson Holdings SA 7.250 04-01-19 195,000 207,431 Intelsat Jackson Holdings SA 7.250 10-15-20 180,000 193,950 Intelsat Luxembourg SA 7.750 06-01-21 255,000 269,981 Level 3 Financing, Inc. (S) 6.125 01-15-21 200,000 214,250 Level 3 Financing, Inc. 8.625 07-15-20 165,000 184,800 T-Mobile USA, Inc. 6.464 04-28-19 135,000 142,088 T-Mobile USA, Inc. 6.731 04-28-22 220,000 237,325 UPCB Finance III, Ltd. 6.625 07-01-20 325,000 346,125 Wind Acquisition Finance SA (S) 4.250 07-01-20 EUR 310,000 424,483 Wind Acquisition Finance SA 7.375 02-15-18 EUR 220,000 317,815 Windstream Corp. 7.750 10-15-20 90,000 97,538 Windstream Corp. 7.875 11-01-17 165,000 189,956 Wireless Telecommunication Services 0.9% MetroPCS Wireless, Inc. 6.625 11-15-20 375,000 400,313 SoftBank Corp. (S) 4.500 04-15-20 400,000 406,500 Sprint Communications, Inc. (S) 9.000 11-15-18 100,000 121,250 Sprint Corp. (S) 7.250 09-15-21 580,000 639,450 Sprint Corp. (S) 7.875 09-15-23 180,000 200,250 Syniverse Holdings, Inc. 9.125 01-15-19 75,000 80,344 VimpelCom Holdings BV 5.200 02-13-19 220,000 220,330 VimpelCom Holdings BV 6.255 03-01-17 200,000 210,500 Utilities 0.4% Electric Utilities 0.4% DPL, Inc. 7.250 10-15-21 295,000 325,975 Israel Electric Corp., Ltd. 7.250 01-15-19 330,000 374,963 Techem GmbH 6.125 10-01-19 EUR 200,000 295,780 Gas Utilities 0.0% AmeriGas Finance LLC 6.750 05-20-20 100,000 108,500 Independent Power and Renewable Electricity Producers 0.0% Dynegy, Inc. 5.875 06-01-23 60,000 60,450 See notes to financial statements Semiannual report | Hedged Equity & Income Fund 21 Maturity Rate (%) date Par value^ Value Foreign Government Obligations 0.0% (Cost $94,967) Argentina 0.0% Republic of Argentina 8.280 12-31-33 126,183 105,363 Convertible Bonds 0.2% (Cost $487,107) Consumer Discretionary 0.0% Household Durables 0.0% M/I Homes, Inc. 3.000 03-01-18 40,000 43,625 Energy 0.1% Oil, Gas & Consumable Fuels 0.1% Cobalt International Energy, Inc. 2.625 12-01-19 130,000 119,925 Health Care 0.0% Biotechnology 0.0% Cubist Pharmaceuticals, Inc. (S) 1.875 09-01-20 50,000 57,000 Exelixis, Inc. 4.250 08-15-19 26,000 21,970 Information Technology 0.0% Software 0.0% Verint Systems, Inc. 1.500 06-01-21 90,000 92,250 Materials 0.1% Construction Materials 0.1% Cemex SAB de CV 3.750 03-15-18 100,000 151,688 Term Loans (M) 0.8% (Cost $2,156,082) Consumer Discretionary 0.2% Media 0.1% Tribune Company 4.000 12-27-20 199,000 199,100 Multiline Retail 0.1% Lands’ End, Inc. 4.250 04-02-21 110,000 109,759 Neiman Marcus Group, Ltd. LLC 4.250 10-26-20 248,752 248,199 Energy 0.1% Oil, Gas & Consumable Fuels 0.1% Arch Coal, Inc. 6.250 05-16-18 298,104 292,514 Financials 0.1% Insurance 0.1% Asurion LLC 4.250 07-08-20 407,994 407,702 Industrials 0.2% Construction & Engineering 0.1% RBS Global, Inc. 4.000 08-21-20 198,500 198,197 Machinery 0.1% Crosby US Acquisition Corp. 3.196 11-23-20 184,075 183,461 Gardner Denver, Inc. 4.750 07-30-20 EUR 99,499 137,031 22 Hedged Equity & Income Fund | Semiannual report See notes to financial statements Maturity Rate (%) date Par value^ Value Utilities 0.2% Electric Utilities 0.2% Texas Competitive Electric Holdings Company LLC 4.651 10-10-17 505,132 416,734 Par value Value Short-Term Investments 1.8% (Cost $4,800,000) Repurchase Agreement 1.8% Goldman Sachs Tri-Party Repurchase Agreement dated 6-30-14 at 0.100% to be repurchased at $4,800,013 on 7-1-14, collateralized by $1,934,025 Federal Home Loan Mortgage Corp., 2.503—5.450% due 5-1-38 to 7-1-43 (valued at $2,050,098, including interest) and $2,577,843 Federal National Mortgage Association, 3.500%—5.000% due 11-1-27 to 1-1-42 (valued at $2,845,903, including interest) $4,800,000 4,800,000 Total investments (Cost $242,869,904) † 99.1% Other assets and liabilities, net 0.9% Total net assets 100.0% The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the fund. ^ All par values are denominated in U.S. dollars unless otherwise indicated. Currency Abbreviations EUR — Euro GBP — Pound Sterling ADR American Depositary Receipts EURIBOR Euro Interbank Offered Rate LIBOR London Interbank Offered Rate PIK Paid-in-kind (I) Non-income producing security. (M) Term loans are variable rate obligations. The coupon rate shown represents the rate at period end. (Q) Perpetual bonds have no stated maturity date. Date shown as maturity date is next call date. (R) Direct placement securities are restricted as to resale, and the fund has limited rights to registration under the Securities Act of 1933. Holdings in direct placement securities as of 6-30-14 were as follows: Value as a Beginning Ending percentage Acquisition Acquisition share share of fund’s Value as of Issuer, Description date cost amount amount net assets 6-30-14 Allstar Co-Invest LLC 8-1-11 $240,553 236,300 236,300 0.09% $257,567 Dropbox, Inc. 5-1-12 $77,258 8,162 8,162 0.05% $137,856 Mobileye 8-13-13 $168,846 4,838 4,838 0.08% $206,147 (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. † At 6-30-14, the aggregate cost of investment securities for federal income tax purposes was $243,431,234. Net unrealized appreciation aggregated $25,575,381, of which $29,191,229 related to appreciated investment securities and $3,615,848 related to depreciated investment securities. See notes to financial statements Semiannual report | Hedged Equity & Income Fund 23 Notes to Schedule of Investments The fund had the following country concentration as a percentage of net assets on 6-30-14: United States 52.4% Japan 9.4% United Kingdom 7.8% France 5.3% Switzerland 4.3% Canada 2.8% Germany 2.7% Netherlands 2.6% Spain 2.2% Ireland 1.4% Other Countries 9.1% Total 100.0% 24 Hedged Equity & Income Fund | Semiannual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 6-30-14 (unaudited) This Statement of assets and liabilities is the fund’s balance sheet. It shows the value of what the fund owns, is due and owes. You’ll also find the net asset value for each common share. Assets Investments, at value (Cost $242,869,904) $269,006,615 Cash 88,119 Foreign currency, at value (Cost $130,864) 130,874 Cash held at broker for futurescontracts 2,069,513 Receivable for investmentssold 2,380,211 Receivable for forward foreign currency exchangecontracts 11,811 Dividends and interestreceivable 1,176,364 Other receivables and prepaidexpenses 13,492 Totalassets Liabilities Payable for investmentspurchased 3,176,228 Payable for forward foreign currency exchangecontracts 51,596 Payable for futures variationmargin 8,700 Foreign capital gains taxpayable 28,911 Payable toaffiliates Accounting and legal servicesfees 1,002 Other liabilities and accruedexpenses 71,882 Totalliabilities Netassets Net assets consistof Paid-incapital $237,672,822 Accumulated distributions in excess of net investmentincome (6,646,431) Accumulated net realized gain (loss) on investments, futures contracts, written options and foreign currencytransactions 15,181,595 Net unrealized appreciation (depreciation) on investments, futures contracts, written options and translation of assets and liabilities in foreigncurrencies 25,330,694 Netassets Net asset value pershare Based on 13,637,509 shares of beneficial interest outstanding — unlimited number of shares authorized with $0.01 parvalue $19.91 See notes to financial statements Semiannual report | Hedged Equity & Income Fund 25 F I N A N C I A L S T A T E M E N T S Statement of operations For the six-month period ended 6-30-14 (unaudited) This Statement of operations summarizes the fund’s investment income earned and expenses incurred in operating the fund. It also shows net gains (losses) for the period stated. Investmentincome Dividends $4,779,685 Interest 1,157,373 Less foreign taxeswithheld (238,839) Total investmentincome Expenses Investment managementfees 1,331,729 Accounting and legal servicesfees 21,991 Transfer agentfees 10,265 Trustees’fees 22,010 Printing andpostage 32,084 Professionalfees 62,738 Custodianfees 76,069 Stock exchange listingfees 9,421 Other 11,951 Totalexpenses Net investmentincome Realized and unrealized gain(loss) Net realized gain (loss)on Investments and foreign currencytransactions 8,390,817 1 Futurescontracts (3,665,852) Writtenoptions (2,333,153) Change in net unrealized appreciation (depreciation)of Investments and translation of assets and liabilities in foreigncurrencies 7,081,653 2 Futurescontracts 893,176 Writtenoptions 980,483 Net realized and unrealizedgain Increase in net assets fromoperations 1 Net of India foreign taxes of $21,258. 2 Net of $28,911 increase in deferred India foreign withholdingtaxes. 26 Hedged Equity & Income Fund | Semiannual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Statements of changes in net assets These Statements of changes in net assets show how the value of the fund’s net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of fund share transactions. Sixmonths ended Year 6-30-14 ended (Unaudited) 12-31-13 Increase (decrease) in netassets Fromoperations Net investmentincome $4,119,961 $1,866,450 Net realizedgain 2,391,812 35,802,327 Change in net unrealized appreciation(depreciation) 8,955,312 7,967,229 Increase in net assets resulting fromoperations Distributions toshareholders From net investmentincome (10,273,606) 1 (2,356,116) From net realizedgain — (16,114,441) Totaldistributions From fund sharetransactions Repurchased (1,649,235) (13,545) Totalincrease Netassets Beginning ofperiod 267,994,436 240,842,532 End ofperiod Accumulated distributions in excess of net investmentincome Shareactivity Sharesoutstanding Beginning ofperiod 13,732,375 13,733,169 Sharesrepurchased (94,866) (794) End ofperiod 1 A portion of the distributions may be deemed a capital gain distribution at year end. See notes to financial statements Semiannual report | Hedged Equity & Income Fund 27 Financial highlights The Financial highlights show how the fund’s net asset value for a share has changed during the period. COMMON SHARES Periodended 6-30-14 1 12-31-13 12-31-12 2 10-31-12 10-31-11 3 Per share operatingperformance Net asset value, beginning ofperiod 4 Net investmentincome 5 0.30 6 0.14 0.05 0.13 0.02 Net realized and unrealized gain (loss) oninvestments 0.83 3.19 0.18 1.68 (1.73) Total from investmentoperations Less distributions to commonshareholders From net investmentincome (0.75) 7 (0.18) (0.05) (0.13) (0.02) From net realizedgain — (1.17) — — — From tax return ofcapital — — (0.27) (1.16) (0.34) Totaldistributions Anti-dilutive impact of repurchaseplan 8 0.01 — 9 0.03 0.09 — Offering costs related to commonshares — (0.04) Net asset value, end ofperiod Per share market value, end ofperiod Total return at net asset value (%) 10 11 11 11 Total return at market value (%) 10 11 11 11 Ratios and supplementaldata Net assets applicable to common shares, end of period (inmillions) $272 $268 $241 $245 $248 Ratios (as a percentage of average net assets): Expenses 1.19 12 1.14 0.22 11 1.14 1.15 12 Net investmentincome 3.09 0.72 0.30 11 0.74 0.31 12 Portfolio turnover (%) 24 142 13 11 76 38 1 Six months ended 6-30-14.Unaudited. 2 For the two-month period ended 12-31-12. The fund changed its fiscal year end from October 31 to December31. 3 Period from 5-26-11 (commencement of operations) to 10-31-11. 4 Reflects the deduction of a $0.90 per share salesload. 5 Based on average daily sharesoutstanding. 6 Net investment income per share and ratio of net investment income to average net assets reflect a special dividend received by the fund which amounted to $0.05 and 0.27% (unannualized),respectively. 7 A portion of the distributions may be deemed a capital gain distribution at year end. 8 The repurchase plan was completed at an average repurchase price of $17.38, $17.06, $15.43 and $15.95 for 94,866, 94,866, 794 shares, 200,837 shares, and 686,230 shares for the six months ended 6-30-14, the year ended 12-31-13, the two month period ended 12-31-12 and the year ended 10-31-12,respectively. 9 Less than $0.005 pershare. 10 Total return based on net asset value reflects changes in fund’s net asset value during each period. Total return based on market value reflects changes in market value. Each figure assumes that distributions from income, capital gains and return of capital, if any, were reinvested. These figures will differ depending upon the level of any discount from or premium to net asset value at which the fund’s shares traded during theperiod. 11 Notannualized. 12 Annualized. 13 Increase in portfolio turnover rate resulted from repositioning of the portfolio in accordance with investment policy changes approved by the Board of Trustees during the year ended December 31,2013. 28 Hedged Equity & Income Fund | Semiannual report See notes to financial statements Notes to financial statements (unaudited) Note 1 — Organization John Hancock Hedged Equity & Income Fund (the fund) is a closed-end management investment company organized as a Massachusetts business trust and registered under the Investment Company Act of 1940, as amended (the 1940 Act). Note 2 — Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America (US GAAP), which require management to make certain estimates and assumptions as of the date of the financial statements. Actual results could differ from those estimates and those differences could be significant. The fund qualifies as an investment company under Topic 946 of the Accounting Standards Codification of US GAAP, and there have been no changes to this qualification during the periods as presented in the financial statements. Events or transactions occurring after the end of the fiscal period through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. The following summarizes the significant accounting policies of the fund: Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P.
